ACCEPTED
                                                                                  06-18-00077-CR
                                                                        SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                                 6/4/2018 1:25 PM
                                                                                 DEBBIE AUTREY
                                                                                           CLERK

                          NO. 06-18-00077CR

                                                     FILED IN
                                              6th COURT OF APPEALS
                   IN THE COURT OF APPEALS      TEXARKANA, TEXAS
                                              6/4/2018 1:25:34 PM
              SIXTH APPELLATE DISTRICT OF TEXAS DEBBIE AUTREY
                                                      Clerk
                       AT TEXARKANA, TEXAS


                        DAVEN MICHAEL RAY,
                             Appellant

                                   VS.

                        THE STATE OF TEXAS,
                              Appellee

TO SAID HONORABLE COURT:

    MOTION TO WITHDRAW AS COUNSEL FOR APPELLANT

      James P. Finstrom, appointed counsel for Daven Michael Ray,

Appellant, moves the Court to allow him to withdraw from

representation of Appellant in this cause and shows the Court that he

is familiar with this case and was appointed to represent the

Appellant at the trial and appeal of this cause and has examined the

record in this cause and is of the opinion that the appeal is without

merit on direct appeal and that there are no grounds which would

arguably support reversal of this conviction on direct appeal and,

further, is of the opinion that the Appellant’s plea of true to the
allegations in the State’s motion to adjudicate without any objections

at the hearing is sufficient to support Appellant’s conviction.

      WHEREFORE, PREMISES CONSIDERED, counsel for

Appellant moves that he be permitted to withdraw from representation

in this cause.

                                           Respectfully submitted,



                                           __/s/ James P. Finstrom_
                                           James P. Finstrom
                                           Counsel for Appellant
                                           202 S. Marshall,
                                           P.O. Box 276
                                           Jefferson, Texas 75657
                                           903-665-7111
                                           Fax: 903-665-7167
                                           Texas Bar #07038000
                                           jpfinstrom@sbcglobal.net

                     CERTIFICATE OF SERVICE

     I certify that I have delivered a true copy of this brief to Hon.
Angela Smoak, counsel for the State, on this 4th day of June, 2018.


                                           __/s/ James P. Finstrom___
                                           James P. Finstrom




                                    2